Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/3/2022, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue. The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/3/2022, with respect to the previous 112(b) rejection of claims 1, 30, & 33 have been fully considered and are persuasive.  Applicant has amended claims 1 & 33, and canceled claim 30 to obviate the issues.  The previous 112(b) rejections of claims 1, 30, & 33 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/3/2022, with respect to the previous 103 rejection of claim 1 under modified Ghosh have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the dispensing supporting structure (particularly the planar first base portion and planar second base portion) which do not appear to be taught by modified Ghosh.  The previous 103 rejection of claim 1 under modified Ghosh has been withdrawn. 

Examiner’s Comment
As it would pertain to the 112(a) issues below, Examiner notes that Applicant’s disclosure distinguishes between the base 101 (including first base portion 97 and second base portion 99 thereof) from rear wall 102 (see Applicant’s Figure 4, first base portion 97, second base portion 99, base 101, rear wall 102.  specification, [0042]-[0043]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9-11, 21-29, 31-36, 38-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the at least one water outlet and the dispenser outlet overlie the planar first base portion and directly communicate with the channel at the rear wall, and a planar second base portion extending between the right end wall and the divider, wherein the dispenser drawer outlet overlies the planar second base portion” on lines 13-16.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, dispenser outlet 51, dispenser drawer outlet(s) 84, water outlets 91, first base portion 97, second base portion 99).  Examiner is not clear to the support that the at least one water outlet or the dispenser outlet “overlie” the planar first base portion.  The water outlets 91 appear to be flush with where the first base portion 97 begins, while the dispenser outlet 51 appears to be receded with respect to the first base portion 97.  There appears to be general support that the dispenser drawer outlet(s) 84 overlies the second base portion 99.  
Claim 1 recites “wherein the dispenser drawer directly communicates with the dispenser drawer outlet at the second base portion” on lines 18-20.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, dispenser drawer outlet(s) 84, second base portion 99, rear wall 102), and Examiner 
Claim 1 recites “a treating chemistry pump having a treating chemistry outlet directly communicating with the dispenser drawer outlet at the second base portion and a treating chemistry inlet directly communicating with the dispenser outlet at the first base portion” on lines 21-23.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, dispenser outlet 51, dispenser drawer outlet(s) 84, chemistry outlet 88, chemistry inlet 89, first base portion 97, second base portion 99).  Examiner does not consider the chemistry outlet 88 to be directly communicating with the dispenser drawer outlet(s) 84 at the second base portion 99, or the chemistry inlet 89 to be directly communicating with the dispenser outlet 51 at the first base portion 97. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718